        Case 3:17-cv-06442-VC Document 59 Filed 10/11/18 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
                          UNITED STATES DISTRICT COURT
 8
                       NORTHERN DISTRICT OF CALIFORNIA
 9
10                                                  3
     ‘A’ RECORDINGS LTD, a UK Private       Case No: 5:17-cv-06442-VC
11   Limited Company, and ANTON
12   NEWCOMBE, an individual doing          [PROPOSED] ORDER RE:
     business as BRIAN JONESTOWN            INTERROGATORY RESPONSES NOS.
13   MASSACRE,                              10 AND 11

14
                      Plaintiffs,
15
           v.
16
     MATT HOLLYWOOD, an individual,
17
                      Defendant.
18   _________________________________
     ___
19   MATT HOLLYWOOD, an individual,
20                   Counter-
21   Complainant,

22   VS.

23   ‘A’ RECORDINGS LTD, a UK Private
     Limited Company, and ANTON
24   NEWCOMBE, an individual doing
     business as BRIAN JONESTOWN
25   MASSACRE, and DOES 1-20,
     INCLUSIVE,
26
                    Counter-Defendants.
27
28



                                    [PROPOSED] ORDER
          Case 3:17-cv-06442-VC Document 59 Filed 10/11/18 Page 2 of 2



 1         Upon review of the Joint correspondence regarding discovery disputes filed by
     Defendant and Plaintiff and based on good cause, this Court orders as follows:
 2
 3   1.     Plaintiff Anton Newcombe shall provide full and complete responses to Interrogatories

 4                               October 25
     Nos. 10 and 11 on or before _____________, 2018.
 5
 6
 7   DATED:     October 11
                _____________, 2018             BY: _______________________________
                                                      The Honorable Vincent Chhabria
 8
                                                      United States District Judge for the
 9                                                    Northern District of California

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                      [PROPOSED] ORDER
